Hugo L. Black: Well, this seems to be a rather specific statement to do that which you say you wouldn't object to this. That was all it did entering into continuing and operating all the facts on imposing in the agreement that understanding as any customer or prospect [Inaudible] imposing any conditions which as the purpose or effect of precluding these customer, a prospective customer from independent determination whether shoes would be purchased by first customer, prospective customers of any concern --
Robert H. McRoberts: We're not clear --
Hugo L. Black: Is that's what you're objecting?
Robert H. McRoberts: We're not clear Mr. Justice whether that will be construed as Mr. Justice White suggests only as prohibiting us from entering into an agreement not to carry conflicting line but permitting us to say to our dealers, “If you will carry an adequate and a representative stock of our shoes. We will get you these services as long as you do so.”
William J. Brennan, Jr.: Probably the words or effect were not there, just the word of having a purpose.
Robert H. McRoberts: That is a -- that is a troublesome thing.
Byron R. White: Well, if the -- but [Inaudible] and effect both, you wouldn't have any trouble, is that it?
Robert H. McRoberts: And understanding, is there an implied understanding there that we are not acquainted with.
Byron R. White: Well, if -- if you're afraid that if the customer's agreement to carry a full line economically precludes this comparing his [Inaudible] inventory, he would violate the order?
Robert H. McRoberts: That is our concern. It might be interpreted that way.
Byron R. White: But upheld really, if the fellow, an ordinary dealer if he really has a full line necessary in the other line?
Robert H. McRoberts: It is a practical matter you cannot do it, a small store. Now, a large department store, for example, where there's a great volume they can carry many conflicting lines, several, perhaps.
Byron R. White: But I don't find that this is or to really to focus on this issue at all. I mean, there's no really any consideration to this matter in this unless do you find it? Do you think -- can you find any error in order to like focuses on this question?
Robert H. McRoberts: Focuses on this question?
Byron R. White: Whether or not that absolute agreement not to carry somebody else's lines that the mere undertaking to carry a full line would nevertheless violate these all.
Robert H. McRoberts: That is not said Your Honor, but it does say that where the effect of it is to protrude in from independently determining whether they'll be shoes would be purchased from the competitor. Now, the Commission is contending that that is what is the effect of our present plan as it is now being operated. And the record shows that five out of six of every one of these dealers, five out of six of 573 actually were carrying conflicting shoes, not lines but conflicting shoes without objection. And the testimony shows, if Your Honor please --
Byron R. White: Oh, I hope that it will -- this just proves that -- this just proves that the -- what are you worried about that because carrying a whole line won't keep them from dealing with every other.
Robert H. McRoberts: It keeps them from carrying a conflicting line as a practical matter, practical economic matter.
Abe Fortas: Well, a real difference maybe I suggest to you whether you have a -- whether the Federal Trade Commission is going to acknowledge or admit that Brown Shoe Company can buy agreement or commission or otherwise imposed upon a retailer the decision as to who's shoes he is going to carry and as I read this Federal Trade Commission says the Brown Shoe Company, you cannot directly or indirectly impose upon -- you cannot directly or indirectly deprive a retailer of the right to exercise as independent judgment as to what shoes he's going to carry and you disagree with that?
Robert H. McRoberts: No. We say, if Your Honor please, we are not interfering with their independent judgment. We're saying that so long as you'll concentrate on our lines, we'll give you these benefits.
Abe Fortas: Well, he thinks that's only the thing with their judgments. The Trade Commission thinks that that's interfering with their independent judgment.
Robert H. McRoberts: They -- they feel that if you offer services here which they're admittedly needed and they want them, they free to lay the plan in any way it's an inducement, but they're offering this extra aids and extra benefits and what --
Abe Fortas: And what you're doing whether or not it's a violation of (2) (d) or (2) (e) of the Robinson Patman Act, it is in there for a valuable consideration namely the offer of these services. And you are obtaining from the dealer, this is a Trade Commission's argue -- conclusion as I see it. You are obtaining from the dealer whether it's by explicit agreement or understanding or whatnot and undertaking that this dealer will adhere to Brown Shoes views as to from whom he ought to buy some or all of these stock. And the Trade Commission says, no matter how you cut that, how you define it, how thin you slice it, you cannot do that and that's the issue in this case, is it not?
Robert H. McRoberts: I think that is correct. They say this is an exclusive dealing agreement or if it is not strictly speaking an exclusive dealing agreement that it's -- of a type equivalent to an exclusive dealing agreement which prohibits the dealers from buying shoes of other people. Now, the Commission as I see it has shifted its ground on this many times. This case was started as strictly a Section 3 case. It was tried on that case. The hearing examiner decided it on that case, on that theory, but then when he undertook to determine the substantiality of the effect, he said, “If you measure this against the national market it won't be substantial. Therefore, I will measure it against the market represented only by these stores, the area in which they do their retail -- have their retail businesses.” Now, the Commission came along and found it was substantial. The Commission came along and said, “No, that's for long” and struck out those findings and substituted it's own.
Abe Fortas: Are you telling us that the complainant one time decided the violation of Section 3?
Robert H. McRoberts: Section 3 was not used, Your Honor.
Abe Fortas: Section 3 was never recited on this complaint (Voice Overlap) --
Robert H. McRoberts: It was not mentioned by then.
Abe Fortas: Is that you're saying the complain under Section 5 was (Voice Overlap) --
Robert H. McRoberts: Complained under Section 5 charging exclusive dealing and substantial effect. At conclusion of the hearings which lasted a year -- a year and a half, the trial examiner, the hearing examiner considered it was a Section 3 case and so stated. He decided as I say on the theory that he had defined substantial effects upon competition as you do under Section 3, but the Commission struck out those findings because the retail limits were not the correct limits of the relevant market and said, “We find that to violate Section 5, it's akin to a tie-in arrangement. Then having found that akin to a tie-in arrangement, the Commission considered our contention. No you have to measure it against the effect upon the competition and said that that's immaterial and reiterated again. We find it violates Section 4 but added in any event in fact and I'm not quoting the exact words that in any effect we find that the competitor's standards had been met. Now before the Court of Appeals, the argument of the Commission was this is akin to a tie-in arrangement and they cited Northern Pacific and half a dozen other cases and the Court of Appeals analyzed those cases distinguished them and said, “No, it's not akin to tie-in arrangement.” Now in the brief filed here, the word tie-in only appears twice and as I understand that the Commission has abandoned the tie-in theory and as I understood the counsel to say their position is that the standards of Section 3 is met namely the substantial effect upon competition and we do rely upon tamper, tamper was a 20-year prohibition, 20-year exclusive dealing or requirements contract affecting a little less than 1% of the market. Here is an agreement that's terminable at will. The market is not foreclosed to these other dealers and they actually are selling in this market. They're selling door stores not as much as they would like to sell and we don't sell as much as we would like to sell, but they're actually selling in it. The foreclosure here is only temporary. When anyone buys, if I would buy a pair of shoes not much of the market is foreclosed and preempted until they wear out and need another one. Whenever a dealer buys his fall stock or his winter stock or his spring stock that market is preempted agreement or no preempted and when he comes to replace that he can buy those shoes from anyone he sees fit. If he persists in buying a conflicting line and dividing his forces so that he cannot operate an efficient and prosperous store, we do terminating rarely but occasionally we do more often than we would like to and these services which we give the dealers are beneficial. The record shows that these dealers hated by our advice of our servicemen, of our field men, their rate of return is 16% on their investment on the average compared to an industry rate of return 11.5%, 35% more. And if any true words were spoken in this case whereby one of these manufacturer witnesses that the Commission put on in this agreement when he said dealers need these services. Now, we can't in the first place afford to give services unless there's a comparable volume to sustain this expense nor can we give services that are worth having to tell a dealer how to merchandize another line of shoes. For us, to try to tell the dealer how to merchandize an international shoe brand of shoe or some other brand shoe, we don't know their patterns. We are not familiar with how they perform. We don't know their key quoted numbers. The only way we can tell what they are is to go look in the box and see what the shoe is like. Our servicemen or field men are familiar with our patterns. They know how they're performing. They can advice these dealers on purchases and upon merchandising. It's interesting to note that these field men, these services which are of so great value. They're paid on a salary basis. They have no incentive to force shoes on these dealers. Their success is measured by the dealer's success. He runs a prosperous store and is successful, they're successful. The salesmen of course were working on a Commission and have an interest to sell all the shoes they can while these field men of course want them to concentrate on Brown lines. They don't go out there and urge them to concentrate on someone else's lines. They are there to help these -- these retail dealers to help them survive and help them prosper and the services of company just that very purpose.
Hugo L. Black: I have not understood exactly the services that you're talking about, what is that?
Robert H. McRoberts: Mr. Justice, the record shows and the Court of Appeals found that most of these benefits and services which have been mentioned --
Hugo L. Black: But what are they? That's what I'm --
Robert H. McRoberts: Oh, architectural services and --
Hugo L. Black: Architectural --
Robert H. McRoberts: Architectural sir. Help them to design a store, remodel a new store, to design a new front, display services --
Hugo L. Black: Help them display.
Robert H. McRoberts: Help them -- help them to display. They're listed specifically here on page 12 and 13 of the record.
Hugo L. Black: And if you argue it I gathered it was at the moment ago, I'm -- I haven't talk to you before, but is this your argument? That since you give these services, there are things of value and you agree with it that if they would keep your -- your line only that you've given these services --
Robert H. McRoberts: As long as they keep them waiting --
Hugo L. Black: And that's -- not -- that does not value it.
Robert H. McRoberts: That is -- that is correct Your Honor, if you please, unless there are anti competitive effects of that Act. Now, the Commission found that it's always akin to a Tie-In Clause an inherently after that.
Hugo L. Black: Unless they add a competitive effect?
Robert H. McRoberts: Unless --
Hugo L. Black: Or that -- why wouldn't it be an added competitive effect --
Robert H. McRoberts: Unless --
Hugo L. Black: -- if it was an agreement within that they wouldn't buy -- handle anybody else's shoes?
Robert H. McRoberts: Well, I think it is agreed that an exclusive dealing agreement or a requirements agreement is not illegal per se.
Hugo L. Black: I wasn't talking about illegal per se here (Voice Overlap) I was talking about anti competitive?
Robert H. McRoberts: Well, if it has the requisite effects to substantially lessen competition.
Hugo L. Black: Well, that's a different thing as to how much -- how much you lessen but as I understand if you're saying -- if it's not anti competitive to make an agreement to the different stores and places, no by the deal handle -- nobody is good but yours.
Robert H. McRoberts: Not per se.
Hugo L. Black: What?
Robert H. McRoberts: Not illegal per se.
Hugo L. Black: Illegal, I understand that but are you saying it's not anti competitive?
Robert H. McRoberts: No, I don't think I am saying that. I say it is not illegal unless it is -- it has it and anti competitive effects.
Hugo L. Black: A substantial effects.
Robert H. McRoberts: Substantial effects upon competition --
Hugo L. Black: I understand.
Robert H. McRoberts: And it was the Commission who sought to avoid the necessity of finding that said, they're akin to a Tie-In Clause where you don't have to find --
Hugo L. Black: When they seem few related [Inaudible] if only by consanguinity?
Robert H. McRoberts: I think the consanguinity is so remote that it is not. Now, this Court of course in Atlantic Refining held that that was akin to or have the effect of a Tie-In Clause, although, it was not strictly speaking, a Tie-In Clause arrangement, but there you had a situation where there was coercion, where there was appraisal, where there was the use of economic power in one market to coerce the dealers in another market. These services which we rendered we have no leverage over, no power over, they're not unique, they're offered by many other dealers, and the Commission has stipulated not just that these large companies in general and international and the like have these plans but that virtually all, virtually all of the manufacturers in competition with us offer some or all of the following services and among those you will find this service of advice to business advice including the advise on proper methods of merchandising.
Hugo L. Black: Or that instead of giving you advise of the counsel which is worth the money. I assumed it was that particularly --
Robert H. McRoberts: Yes, very valuable advice --
Hugo L. Black: They had simply said, we'll give you so much money if you would simply agree to carry our goods.
Robert H. McRoberts: And I think then we would have the effect of the quantity discount and if it could be justified that it's perfectly legal to give as long as it is not offered discriminatory and there's no evidence of that here.
Abe Fortas: What about (2) (d)?
Robert H. McRoberts: I don't think that one Your Honor, (2) (d) never came into this case.
Abe Fortas: Well, suppose it comes in now?
Robert H. McRoberts: Two, there is no evidence that these services were ever denied to a single dealer.
Abe Fortas: Well, the word -- the word “deal” is that we would not -- Brown Shoe sold the shoes to dealers who are not in the franchise plan, is that right?
Robert H. McRoberts: That's correct.
Abe Fortas: And those -- some of those dealers were in competition with dealers who where in the franchise plan. Now, can you suggest to me any possible rationalization which would pick this up on the (2) (d) violation?
Robert H. McRoberts: I think that (2) (d) has to make -- the service have to make whatever you're offering available to the -- you don't have to get them to accept.
Abe Fortas: That's right.
Robert H. McRoberts: Now, we're trying to get these people to go on the plan.
Abe Fortas: The facts here indicate that these services were available only to persons who would enter into an agreement or understanding that they would not buy from other manufacturers' lines that conflicted with the lands of Brown Shoe Company, is that right?
Robert H. McRoberts: That's correct.
Abe Fortas: And you say that so long as they offer that to anybody, to everybody --
Robert H. McRoberts: Everybody who could qualify on --
Abe Fortas: -- now how do you qualify?
Robert H. McRoberts: They are required under these programs as you see it or operate -- to have adequate capital to operate a modern and up to date store to follow the accounting plans and make the reports. It's not just a one-way street.
Abe Fortas: And so much --
Robert H. McRoberts: And we're trying to get them to go on the plan.
Abe Fortas: Somebody said the Brown Shoe, “I want to buy this air steep line from them but I don't want your services. Those services cost you money but I would like to have an equivalent monetary concession”, is there anything like that involved?
Robert H. McRoberts: No evidence to that but I'm sure that if that had been asked, the answer would have been no.
Abe Fortas: It would have been no.
Robert H. McRoberts: That's correct Your Honor.
Abe Fortas: Now, as I understand the law if they -- to -- if an allowance of service is offered to some customers and there are other customers who are not equipped for one reason or another to receive that same service and the equivalence has to be offered to them, its your understanding?
Robert H. McRoberts: My understanding is that it has to be offered to everyone on the same classification or everyone on the same rule. We don't have to classify all of your customers the same way.
Abe Fortas: Yes, but you have to classify them so that there is a practicality --
Robert H. McRoberts: So there is some practicality there, you can't do it in a discriminatory way.
Earl Warren: How about the 50,000 outlets that Mr. Spritzer mentioned, the smaller ones and ones that perhaps don't carry a full line with due carrier shoes, is this -- is this available to them?
Robert H. McRoberts: It is not available to anyone who -- basically this is offered to the family shoe stores, to the people who carry the three lines of shoes, men's, women and children. Now there are exceptions. There are few instances, very few instances where for some reason or another a store may carry just for example women's and children shoes but their volume is sufficient to justify and it's offered to them, but it's not offered to the store who carries just a few pair of shoes, a few -- odd lots of Brown Shoes or even a single line of Brown Shoes generally speaking. It is only offered to those who concentrate on all three lines of Brown Shoes.
Earl Warren: But then your figure at 1% is rather low, isn't it?
Robert H. McRoberts: It is -- the figure of 1% is simply an entire shoe outlets and we're simply measuring, these are not open (Voice Overlap)
Earl Warren: But your -- your program isn't open to --
Robert H. McRoberts: The program is not -- the program is not open. I think the 1% is used, Your Honor, in connection with the volume of the shoe business that is affected by this anti competitive effects. It is the total numbers of shoe store. There is no evidence in the record incidentally as to the total mark. There's no evidence in this record as the total volume of shoe sales in dollars at retail or at wholesale. The record is silent on that.
Earl Warren: But is it fair --
Robert H. McRoberts: But you're simply using the number stores as a possible yardstick to measure that.
Earl Warren: Is it fair to say that you just cut the white meat out of the shoe industry and deal with that so far as the -- these contracts are concerned?
Robert H. McRoberts: Well, I don't know that I would characterize it just that way, but we do only offer it and I think you find that statement made in our brochure that it's offered only to the aggressive modern up-to-date progressive dealer who wants to move ahead and something to that effect in finding.
Byron R. White: Did you say you could offer a discount to those who agree to carry full line?
Robert H. McRoberts: In lieu of the -- that I don't believe I hope to answer Your Honor --
Byron R. White: Because these services can be bought I suppose so.
Robert H. McRoberts: Well, the Commission is suggesting, but why don't you just charge the people. Why don't you say, ‘We'll get the advisory services for a fee?” But as I attempted to point out, our services would be of no value in trying to advise on other people's shoes that little had no value, we could keep some records perhaps but it's not practical to do that.
Byron R. White: Well, the Commission --
Robert H. McRoberts: And the dealers would not pay a dime for those services.
Byron R. White: Now, the Commission suggested if the dealers who enjoyed your plan at a higher profit margin than the others, there could be many reasons for that I suppose but --
Robert H. McRoberts: We like to -- we like to, that --
Byron R. White: That the Commission seemed to indicate that this was one of them. There's a difference of three or four points in the profit margin. See those dealers who are in your plan and those dealers who weren't. It must be that there are some -- something financial.
Robert H. McRoberts: I think it was Mr. Justice Fortas who asked whether or not these dealers were able to sell their shoes at a cheaper price because of this and there's nothing of that sort of the record.
Byron R. White: Oh, but they're making -- but they're -- but the --
Robert H. McRoberts: What they're doing before --
Byron R. White: They get the services that otherwise they might have to pay for it.
Robert H. McRoberts: I don't know that those services were available or paid anytime of any place. They do get these services. We think the services are valuable and --
Byron R. White: They are valuable services.
Robert H. McRoberts: No question about it Your Honor. No question about it.
Hugo L. Black: Now, I feel it has nothing to do with the case but I'm just asking out of curiosity. Is this -- isn't this connected offspring or successor in anyway to the old Hamilton Brown Shoe Company?
Robert H. McRoberts: No. No, Your Honor. It is not connected. This particular program or predecessor of this program goes back to 1921.
Hugo L. Black: I am not talking about the program I am talking about the store.
Robert H. McRoberts: No.
Hugo L. Black: [Inaudible]
Robert H. McRoberts: No, that's a different (Voice Overlap) this is a different Brown.
Hugo L. Black: Oh, I see.
Robert H. McRoberts: It's a different Brown.
Hugo L. Black: Is it still in business?
Robert H. McRoberts: No. They're still in business? They are not. Your Honor, thank you.
Earl Warren: Mr. Spritzer.